Exhibit EXHIBIT A FIRST AMENDED AGREEMENT OF LIMITED PARTNERSHIP This First Amended Agreement of Limited Partnership (Agreement) is made in Evergreen, Colorado, and is effective as of June 17, 2005, and modifies the initial Agreement of Limited Partnership effective as of June 1, 1999, by and between Altegris Portfolio Management, Inc. (formerly Rockwell Futures Management, Inc.), 1202 Bergen Parkway, Suite 212, Evergreen, Colorado, 80439 (the General Partner), and each other party who shall execute this Agreement, as amended, whether in counterpart, by separate instrument or otherwise (including through Power of Attorney), as limited partners (collectively Limited Partners) (the General Partner and Limited Partners are sometimes collectively referred to as Partners). The parties desire to form a limited partnership for the purpose of conducting the business described below.The parties agree: 1.
